Citation Nr: 0320888	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  01-06 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from July 1943 to September 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Wichita, Kansas, 
which denied the veteran entitlement to a TDIU. 


REMAND

The veteran claims that he is entitled to a total disability 
evaluation based on individual unemployability as a result of 
his service-connected gastrointestinal resection with 
adhesions and gastrointestinal symptoms from a gunshot wound 
and a moderately severe muscle injury to muscle group XIX of 
the abdominal wall.  A review of the record leads the Board 
to conclude that additional development is needed in this 
case before proceeding with appellate disposition, as the 
record does not contain sufficient development to make a 
decision on the veteran's claim at this time.

A preliminary review of the veteran's claims file indicates 
that it would be helpful in this case to afford the veteran 
an additional VA examination.  The Board observes that the 
veteran was most recently afforded VA examinations in 
December 2001 and February 2002 in connection with his claim 
of entitlement to a TDIU, and that reports of those 
examinations are associated with the veteran's claims file.  
Nevertheless, the examination reports do not include the 
objective clinical findings necessary to evaluate the 
veteran's service-connected gastrointestinal resection with 
adhesions and abdominal wall muscle injury under the Schedule 
for Rating Disabilities, and more specifically, under 
38 C.F.R. § 4.73, Diagnostic Code 5319 (2002) and 38 C.F.R. 
§ 4.56 (2002); 38 C.F.R. § 4.114, Diagnostic Code 7328 
(2002); and 38 C.F.R. § 4.118 Diagnostic Codes 7800-7805 
(2001 & 2002).  

Additionally, the VA examination reports and VA treatment 
records create a question as to the veteran's disability 
picture.  In this regard, the Board observes that the VA 
examinations and medical records were conflicting as to the 
severity and manifestations of the veteran's gastrointestinal 
resection with adhesions and the veteran's abdominal wall 
muscle injury.  With regard to the veteran's gastrointestinal 
resection with adhesions, the examiners failed to provide the 
necessary clinical findings required to accurately determine 
the degree to which the veteran's resected intestine 
interfered with absorption and nutrition.  With regard to the 
veteran's abdominal wall muscle injury, the examiners failed 
to provide the clinical findings necessary to assess whether 
the veteran has scarring; loss of muscle strength, substance, 
and endurance; and weakness, fatigue, pain, and 
incoordination.  Likewise, the VA examiners failed to explain 
the extent to which the veteran's symptomatology due to his 
gastrointestinal resection with adhesions and abdominal wall 
muscle injury rendered the veteran unemployable, if at all.  
Moreover, the VA examiner did not discuss whether the 
veteran's scarring was attributed solely to his service-
connected disorders, nor did they consider clinical findings 
regarding the veteran's scars in relation to the rating 
criteria provided in the current and former versions of 
38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  In 
addition, the VA examination did not include any clinical 
correlations or distinctions between any recent 
gastrointestinal symptomatology and associated disorders and 
the veteran's service-connected gastrointestinal resection 
with adhesions and abdominal wall muscle injury.  In short, 
it is unclear from the evidence of record whether the 
veteran's symptomatology and manifestations are attributed to 
his gastrointestinal resection with adhesions and abdominal 
wall muscle injury.  The Board cannot render an informed 
decision concerning the level of disability caused by the 
veteran's service-connected gastrointestinal adhesions and 
abdominal wall muscle injury in the absence of specific 
medical information regarding coexisting nonservice-connected 
disabilities.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
(the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so).  

Therefore, it is the Board's opinion that in order to give 
the appellant every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The veteran should be afforded the 
following VA examinations in order to 
ascertain the severity and 
manifestations of the veteran's 
gastrointestinal resection with 
adhesions and symptoms due to a gunshot 
wound and a moderately severe muscle 
injury of the abdominal wall:  an 
intestinal and stomach and peritoneal 
adhesion examinations by a 
gastroenterologist; a muscle examination 
by the appropriate physician specialist; 
and scar examination by a dermatologist.  

The examining physicians should review 
the claims file, conduct all indicated 
studies, report pertinent medical 
complaints, symptoms and clinical 
findings, and address the following 
matters, providing a medical rationale 
for all conclusions and opinions and 
clinical findings correlating with the 
pertinent schedular criteria.  The 
examiners are requested to review the 
veteran's records with a view towards 
assessing the veteran's current level of 
impairment due to his gastrointestinal 
resection with adhesions and due to his 
abdominal wall muscle injury.  The 
examiners are requested to report 
complaints and clinical findings in 
detail, and to clinically correlate the 
veteran's complaints and findings to 
each diagnosed disorder.  The examiners 
must also specify which disorders or 
manifestations are causally or 
etiologically related to the veteran's 
service-connected gastrointestinal 
resection with adhesions and his 
abdominal wall muscle injury.  The 
examiners must distinguish between 
symptoms and manifestations related to 
the veteran's gastrointestinal resection 
with adhesions and his abdominal wall 
muscle injury and those related to the 
veteran's other nonservice-connected 
disabilities.  To the extent possible, 
the VA examiners must provide an 
objective characterization as to the 
degree to which the veteran's resected 
intestine interfered with absorption and 
nutrition; whether the veteran has 
scarring; loss of muscle strength, 
substance, and endurance; weakness, 
fatigue, pain, and incoordination; and 
the extent to which the veteran's 
symptomatology due to his 
gastrointestinal resection with 
adhesions and abdominal wall muscle 
injury render the veteran unemployable.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2002), the 
claims file must be made available to 
the examiners for review in connection 
with the examinations.  The examiners 
should be provided a full copy of this 
remand, and the examiners are asked to 
indicate that he or she reviewed the 
claims folder.  

2.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




